Citation Nr: 0319073	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  98-08 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for residuals of injury of the low back.

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of injury of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO decision which 
denied, in pertinent part, an increased (compensable) rating 
for service-connected residuals of injury of the low back and 
left hip.  The veteran timely appealed this decision seeking 
a higher rating.

In December 1999, the Board remanded this matter for further 
evidentiary development.  In March 2001, the RO granted an 
increased rating, from 0 to 10 percent, for the residuals of 
injury of the low back, effective in October 1997.  In March 
2003, the RO granted an increased rating, from 0 to 10 
percent, for residuals of injury of the left hip, effective 
in January 2003.  The veteran has since maintained his 
disagreement with the newly assigned ratings. See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's residuals of injury of the low back are 
manifested by no more than slight limitation of motion and 
characteristic pain on motion.

2.  The veteran's residuals of injury of the left hip produce 
slight limitation of left hip motion and tenderness on the 
anterior aspect of the left hip.  X-ray examination of the 
left hip revealed cortical thickening of the left pubic ramus 
due to an old fracture.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of injury of the low back have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of injury of the left hip have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251 to 5253, 5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1982 to October 1985.  A review of his service medical 
records reveals that he injured his low back and left hip 
after being pinned between two dump trucks in March 1984.  X-
ray examinations of the left hip and spine were negative.  He 
was diagnosed with paravertebral muscle injury.  Subsequent 
treatment reports, dated in April 1984 and in August 1984, 
showed treatment for low back and left hip pain.  His 
discharge examination, performed in September 1985, noted the 
inservice injury to the back and left hip.

In June 1986, the RO granted service connection at a 10 
percent disability rating for residuals of injury to the low 
back and left hip, effective in October 1985.  In March 1988, 
the RO reduced the disability rating assigned to this 
condition, from 10 to 0 percent, effective in June 1988.  

In October 1997, the veteran filed a claim seeking, in 
pertinent part, increased (compensable) ratings for his 
residuals of injury to the low back and left hip.  

In February 1998, a VA examination for joints was conducted.  
The report noted the veteran's complaints of back pain and 
being unable to play sports.  He was also noted to be working 
full time as a truck driver.  Physical examination revealed a 
normal gait, and he could walk on his heels and toes.  The 
lumbosacral spine was nontender to palpation and no 
paraspinal muscle spasm was found.  Straight leg raising was 
to 50 degrees on the left side and 55 degrees on the right 
side.  The left hip was nontender to palpation and had a full 
range of motion.  X-ray examination of the lumbosacral spine 
and left hip was normal.  The report concluded with a 
diagnosis of post-traumatic degenerative joint disease of 
multiple joints, including the low back and left hip.

In July 1998, a hearing was held before a Hearing Officer at 
the RO.  At the hearing, the veteran testified that he 
fractured his left hip in service.  He indicated that his 
left hip and low back bother him just about every day.  He 
indicated that he works about 50 to 55 hours a week as a 
truck driver doing interstate trucking, and that he has to 
pull over to stretch frequently due to his left hip and low 
back conditions.  He also indicated that he is now unable to 
cut his grass due to pain in his low back.  He reported 
receiving treatment for these conditions from J. Kline, M.D. 
and Dr. Shuman of the Linden Family Practice.

Medical treatment reports, dated in 1998, were received from 
J. Kline, M.D.  No treatment for low back or left hip pain 
was indicated.  An August 1998 treatment report noted the 
veteran's complaints of bilateral knee pain requiring that he 
stretch out while driving his truck.  X-ray examination of 
the knees showed no arthritic changes.  The report concluded 
with a diagnosis of bilateral chondromalacia of the patella.  

In April 2000, the RO sent correspondence to the veteran 
requesting information and releases to obtain medical 
treatment records for any treatment he has received for his 
low back and left hip.  The letter specifically requested 
information and releases for Drs. Schulman and Kline.  No 
response to this request was received.

In June 2000, a VA examination of the spine was conducted.  
At that time, the veteran continued to be employed as a truck 
driver.  He reported intermittent left flank pain, increased 
by weather changes and relieved by Naprosyn.  He denied any 
low back pain.  Physical examination of the lumbosacral spine 
revealed no swelling, increased heat or erythema about the 
joints of the spine or left hip.  Range of motion testing of 
the lumbosacral spine revealed forward flexion to 80 degrees; 
extension to 30 degrees; lateral bending to 30 degrees, 
bilaterally; and rotation to 45 degrees, bilaterally.  There 
was no atrophy shown and straight leg raise testing was 
negative bilaterally.  Quad, hamstring, and iliopsoas 
strength was 5/5 bilaterally.  Sensation to light touch was 
intact and symmetric in the lower extremities.  The veteran's 
gait was brisk and energetic, and he was capable of standing 
on his toes and heels.  Range of motion of the left hip 
revealed internal rotation to 40 degrees, external rotation 
to 45 degrees, and flexion to 100 degrees without discomfort.  
There was no tenderness about the joint or greater 
trochanteric area of the gluteal area.  X-ray examination of 
the lumbosacral spine was within normal limits.  X-ray 
examination of the pelvis and left hip revealed a healed old 
pubic ramus fracture.  The report concluded with a diagnosis 
of status post old fracture left superior pubic ramus.  It 
also noted a diagnosis of no clinical or radiological 
pathology found on examination of the lumbosacral spine.  

In August 2002, a VA examination for joints was conducted.  
The report noted the veteran's complaints of back pain, 
increased with prolonged activities and lifting heavy weight.  
He denied any weakness, numbness or pain in the lower 
extremities.  Physical examination of the back revealed 
tenderness to palpation in the right mid lumbar paraspinal 
area and no radiation of symptoms.  Range of motion testing 
of the spine revealed flexion to 80 degrees; extension to 30 
degrees, right side flexion to 25 degrees and left side 
flexion to 30 degrees.  There was increased pain noted when 
going from flexion to neutral position.  There was no 
deformity, scoliosis or other scars noted.  Straight leg 
raising tests were negative, and sensation was intact to 
light touch in both lower extremities.  Manual muscle testing 
was 5/5 in bilateral lower extremities.  X-ray examination of 
the lumbar spine was normal.  The report concluded, in part, 
with a diagnosis of chronic low back pain with no evidence of 
degenerative joint disease.  The VA examiner also stated that 
"[a]lthough the patient states he has chronic low back pain, 
I find, no objective findings at this time, to this 
complaint."  

In January 2003, a VA examination for joints was conducted.  
The report noted the veteran's complaints, in part, of left 
hip pain on the anterior aspect when getting up from sitting 
or cutting the grass at home.  This condition is made worse 
by damp weather and repeated bending.  The veteran continued 
to be employed as a truck driver.  Range of motion testing of 
the left hip revealed flexion to 125 degrees, extension to 14 
degrees, adduction to 22 degrees, abduction to 26 degrees, 
external rotation to 60 degrees, and internal rotation to 40 
degrees.  The report noted pain in the anterior aspect of the 
left hip at the end of abduction, external and internal 
rotation.  There was no additional loss of joint function or 
range of motion by pain, fatigue or weakness.  There was no 
edema or effusion, stability or weakness.  There was 
tenderness on the anterior aspect of the left hip or the left 
pubic ramus area.  The veteran's gait was stable, and he 
could do repeated squatting 10 times without additional 
limitation of motion or functional loss.  X-ray examination 
of the left hip, performed previously in June 2000, revealed 
no acute fracture in the hip area, but there was cortical 
thickening of the left pubic ramus due to an old fracture.  
An addendum to this examination, dated in February 2003, 
noted that the veteran's claims file had been reviewed.  

II.  Analysis

The veteran contends that his service-connected residuals of 
low back and left hip injuries warrant higher ratings.  
Through correspondence, rating decisions, the statement of 
the case (SOC), supplemental SOCs, and the Board's prior 
remand, the veteran has been notified with regard to the 
evidence necessary to substantiate his claims.  Pertinent 
records have been obtained, and the veteran has been given VA 
examinations.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history. 38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joint and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  The 
rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations. 38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint. 38 C.F.R. § 4.59.

A.  Residuals of Injury of the Low Back

The veteran's residuals of injury of the low back is 
currently rated by the RO as 10 percent disabling.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent when moderate, and 40 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  A 20 percent rating is 
warranted when there is muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation is assigned for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The veteran's most recent VA examination concerning his back, 
performed in August 2002, noted his complaints of low back 
pain, aggravated with prolonged activities and lifting heavy 
weight.  He denied any weakness, numbness or pain in the 
lower extremities.  Physical examination of the back revealed 
tenderness to palpation in the right mid lumbar paraspinal 
area and there was no radiation of symptoms.  Range of motion 
testing of the lumbar spine revealed flexion to 80 degrees; 
extension to 30 degrees; right side flexion to 25 degrees; 
and left side flexion to 30 degrees.  There was increased 
pain noted when going from flexion to neutral position.  
There was no deformity, scoliosis or other scars noted.  
Straight leg raising tests were negative.  Manual muscle 
testing was 5/5 in bilateral lower extremities.  Sensation 
was intact to light touch in bilateral lower extremities.  X-
ray examination of the lumbar spine was normal.  The report 
concluded, in part, with a diagnosis of chronic low back pain 
with no evidence of degenerative joint disease.  The VA 
examiner also stated that "[a]lthough the patient states he 
has chronic low back pain, I find, no objective findings at 
this time, to this complaint."  
The prior VA examination for joints, dated in June 2000, 
indicated that there was no clinical or radiological 
pathology found on examination of the lumbosacral spine.  

The reported range of motion of the lumbar spine indicates no 
more than slight limitation of motion, even when the effects 
of pain are considered (38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995)), and such supports no more 
than a 10 percent rating under Diagnostic Code 5292.  With 
regard to Diagnostic Code 5295, the recent evidence shows no 
more than mild lumbosacral strain, with characteristic pain 
on motion, supporting no more than a 10 percent rating.  A 
higher rating under this code is not warranted, as the 
evidence does not show muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position, as described in this code.  

A review of the evidence reflects that the veteran's 
treatment in recent years has focused upon his non-service-
connected problems.  No actual increase in pathology of the 
service-connected residuals of low back injury is documented.  
The Board concludes that the veteran does not meet the 
criteria for a rating higher than 10 percent for residuals of 
injury of the low back.  

The preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for residuals of injury of 
the low back.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.CA. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of Injury of the Left Hip

The RO has assigned a 10 percent rating for residuals of 
injury of the left hip.    

Malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation, and malunion of the femur 
with moderate knee or hip disability warrants a 20 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Although the veteran's service-connected condition involves 
residuals of a left hip injury, X-ray examination of this 
condition does not indicate that the femur to be in a state 
of malunion.  This code does not support higher ratings for 
the left hip condition.

Consideration has also been given to rating the residuals of 
injury of the left hip under codes related to limitation of 
motion of the hip.  Limitation of extension of the thigh to 5 
degrees warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5251.  No higher rating is available under 
this diagnostic code.  Limitation of flexion of the thigh to 
45 degrees warrants a 10 percent evaluation, and limitation 
to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5252.  Limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees, affecting leg, or 
limitation of adduction, cannot cross legs, warrants a 10 
percent evaluation. Limitation of abduction of the thigh, 
motion lost beyond 10 degrees, warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

The report of the VA examinations, conducted in January 2003 
and in June 2000, generally show some limitation of motion in 
the veteran's left hip, with evidence of tenderness to the 
anterior aspect of the left hip.  Specifically, the January 
2003 VA examination noted a range of motion in the left hip 
consisting of flexion to 125 degrees, extension to 14 
degrees, adduction to 22 degrees, abduction to 42 degrees, 
external rotation to 60 degrees and internal rotation to 40 
degrees.  The report noted pain in the anterior aspect of the 
left hip at the end of abduction, external and internal 
rotation.  The report also noted that he had no additional 
loss of joint function or range of motion by pain, fatigue or 
weakness.  There was no edema or effusion, instability or 
weakness.  There was tenderness on the anterior aspect of the 
left hip or the left pubic ramus area.  The veteran's gait 
was stable, and he was able to do repeated squatting up to 10 
times without additional limitation of motion or functional 
loss.  X-ray examination of the left hip, performed in June 
2000, revealed no acute fracture in the hip area, but there 
was cortical thickening of the left pubic ramus due to a 
healed old fracture.  The final diagnosis was old fracture, 
left pubis ramus, with mild tenderness over the left pubic 
ramus bone.  

The foregoing reported ranges of motion, compared to the 
limitation-of-motion codes, indicate that residuals of injury 
to the left hip are no more than 10 percent disabling.  Such 
is the case even when the effects of pain are considered, 
such as assuming that motion of the joint is limited to the 
point where pain begins, and taking into account the effects 
of pain on use of the joint.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The preponderance of the evidence is against the claim for a 
higher rating for this disability.  Thus the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of injury of the low back is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of injury of the left hip is denied.

	    

                    
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

